JUDGE WEBB
dissenting.
{41 In my view, "lawful activity" under section 24-84-402.5, C.R.S.2012, Colorado's off-duty conduct statute, should be measured by state law. I further conclude that use of marijuana in a manner permitted by the Medical Marijuana Amendment, Colo. Const. art. XVIII, § 14(MMA), is lawful. Therefore, I respectfully dissent from that portion of the majority opinion which affirms dismissal of plaintiff's section 24-834-402.5 claim, but otherwise concur.
I. Lawful Activity is Determined by Colorado Law
1 42 Colorado criminal law is not coterminous with federal criminal law. Some differences arise from powers held exclusively by the federal government. See Arizona v. United States, - U.S. --, 132 S.Ct. 2492, 2501, 183 L.Ed.2d 351 (2012) ("States are precluded from regulating conduct in a field that Congress ... has determined must be regulated by its exclusive governance."). Other differences reflect legislative priorities.
T43 Section 24-34-4025 does not define "lawful activity." Nor does it refer to either state law or federal law. Therefore, the statute is ambiguous because that phrase could incorporate state law, federal law, or both. See People v. Trusty, 53 P.3d 668, 676 (Colo. App.2001) ("When the statutory language is susceptible of more than one reasonable interpretation, leading to different results, the statute is ambiguous.").
44 The majority fills this void with an indisputable dictionary definition of "lawful," which clearly encompasses illegality under both state and federal law. However,
[Dlictionaries must be used as sources of statutory meaning only with great caution. "Of course it is true that the words used, even in their literal sense, are the primary, and ordinarily the most reliable, source of interpreting the meaning of any writing: be it a statute, a contract, or anything else. But it is one of the surest indexes of a mature and developed jurisprudence not to make a fortress out of the dictionary; but to remember that statutes always have some purpose or object to accomplish, whose sympathetic and imaginative discovery is the surest guide to their meaning."
United States v. Costello, 666 F.3d 1040, 1043 (7th Cir.2012) (quoting Cabell v. Markham, 148 F.2d 737, 739 (2d Cir.1945)).
*15645 This is so because, "Dictionary definitions are acontextual, whereas the meaning of sentences depends critically on context, including all sorts of background understandings." Id. at 1044. Statutory interpretation, by contrast, "demands careful attention to the nuances and specialized connotations that speakers of the relevant language attach to particular words and phrases in the context in which they are being used." Id.; see City of Westminster v. Dogan Constr. Co., 980 P.2d 585, 592 (Colo.1997) (citing Cabell v. Markham with approval); Allstate Ins. Co. v. Schneider Nat Carriers, Inc., 942 P.2d 1852, 1356 (Colo.App.1997) (same), aff'd sub nom. Farmers Ins. Exch. v. Bill Boom Inc., 961 P.2d 465 (Colo.1998).
T46 For these reasons, I look for "the spirit of a statute and not simply the letter of the law." People v. Manzanares, 85 P.3d 604, 607 (Colo.App.2008). I begin with the legislative history because "[olne of the primary uses of legislative history as an aid to statutory construction is to discern the policy objective to be achieved by a statute, so that a court may consider the consequences of a proposed construction and adopt a reading that will achieve consequences consistent with legislative intent." Allstate Ins. Co., 942 P.2d at 18356.
147 The legislative discussion of the off-duty conduct statute reflected a desire to protect employees' autonomy in their off-the-job activities, such as smoking and eating patterns that lead to obesity. Consistent with this concern, the statute protects employees who engage in lawful conduct from discriminatory discharge, as opposed to empowering employers to discharge based on an employee's "unlawful" conduct Narrowing the scope of employee protection by looking beyond state law to activities that are pro-seribed only at the federal level would limit this protection. But doing so would contradict the principle that, as a remedial statute, "section 24-34- 402.5 should be broadly construed." Watson v. Public Service Co., 207 P.3d 860, 864 (Colo.App.2008).
148 When the General Assembly has intended to define a term with reference to both state and federal law, it did so specifically. For example, in section 18-17-108(6), C.R.S.2013, "'Unlawful debt' means a debt incurred or contracted in an illegal gambling activity or business or which is unenforceable under state or federal law in whole or in part as to principal or interest because of the law relating to usury." See also § 11-60-102, C.R.S.2012 (specifying "the laws of this state," "laws of the United States," and the laws of "any of the states thereof"). Other statutes refer to violations of "federal or state law." See, e.g., 25-1.5-108(2)(b.5), C.R.S.2012. Comparing such statutes to the off-duty conduct statute shows that the absence of any reference to federal law in the latter is probative of legislative intent. Seq, e.9., Students for Concealed Carry on Campus, LLC v. Regents of University of Colorado, 280 P.3d 18, 28 (Colo. ("Had the legislature intended to exempt universities, it knew how to do so."), aff'd, 2012 CO 17, 271 P.3d 496.
49 Congress has legislated extensively in the field of employer-employee relations. See, e.g., 29 U.8.0. § 621 et seq. (Age Discrimination in Employment Act); 42 U.S.C. § 12182 et seq. (Americans with Disabilities Act); 42 U.S.C. § 2000e et seq. (Title VII of the Civil Rights Act of 1964). However, none of these statutes, nor any other of which I am aware, broadly protects employees from discharge based on engaging in lawful off-the-job conduct.
150 The parties do not cite, nor have I found, a Colorado case addressing whether a court should consider federal law in determining the seope of a Colorado statute that, like the off-duty conduct statute, has no federal counterpart. Courts in other states have declined to do so. See Cox v. Microsoft Corp., 290 A.D.2d 206, 207, 787 N.Y.S.2d 1, 2 (2002) ("Federal case law is at best persuasive in the absence of state authority; it is largely irrelevant to a peculiarly local question.... In drafting CPLR 901(b), the Legislature must be deemed to have chosen its language with reference to New York law, not its federal counterpart."); cf. State v. Cote, 286 Conn. 603, 619, 945 A.2d 412, 421-22 (2008) ("Had the legislature included a similar provision to apply to § 22a-181a, defining the pertinent terms consistent with, or by reference to, federal law, such action also *157would have expressed a clear intent to have the federal definitions control."); Nike v. State, 124 Nev. 1272, 1288-89, 198 P.3d 839, 850-51 (2008) ("Our conclusion that the interpretation and definition of the elements of a state criminal statute are purely a matter of state law is reinforced by the fact that jurisdictions differ in their treatment of the terms 'willful,' 'premeditated, and 'deliberate' for first-degree murder.").
[51 The absence of any federal analogue to the off-duty conduct statute suggests that protecting employees' off-the-job autonomy is primarily a matter of state concern. If Congress perceived a national problem with such state statutes (as it well might, given multi-state employers' interest in uniform personnel administration), it could have resolved that problem with legislation empowering employers to discharge employees who have engaged in conduct that violated any federal law. To date, Congress has not done so. Recognition that protecting employees from discharge based on their off-duty conduct is primarily a matter of state concern favors measuring "lawful" based on state law.
52 Looking only to state law in construing the off-duty conduct statute is also consistent with the authority for Colorado statutes that regulate the employer-employee relationship: "a proper exercise of the police power." Dunbar v. Hoffman, 171 Colo. 481, 484, 468 P.2d 742, 744 (1970); see also Smith-Brooks Printing Co. v. Young, 103 Colo. 199, 209, 85 P.2d 39, 44 (1988). Under the federal constitution, this power is reserved to the states. U.S. Constitution amend. X; see, eg., Hamilton v. Kentucky Distilleries & Warehouse Co., 251 U.S. 146, 156, 40 S.Ct. 106, 64 L.Ed. 194 (1919) ("That the United States lacks the police power, and that this was reserved to the states by the Tenth Amendment, is true.").
The language in section 24-34-402.5(1)(a) of the statute, under which an employer may terminate an employee for lawful off-the-job activity if it "[rJelates to a bona fide occupational requirement or is reasonably and rationally related to ... employment activities and responsibilities," does not suggest interpreting "lawful" to include federal criminal prohibitions. If an employee's off-the-job activity violated only federal criminal law, that activity might well warrant termination based on "a bona fide occupational requirement" of the position. But if the employee's activity was unlawful only under federal law, and it did not relate to such a requirement, then the employee would be protected from termination. This outcome would be consistent with the balancing of employer and employee interests in the statute.
154 For these reasons, I would interpret "lawful," in the off-duty conduct statute, as measured solely by Colorado law. This interpretation requires me to take up an issue that the majority had no reason to address-whether plaintiff's use of medical marijuana, as described in the complaint, was lawful.
II. Marijuana Use Compliant with the MMA is Lawful
155 The dissenting opinion in Beinor v. Industrial Claim Appeals Office, 262 P.3d 970, 978 (Colo.App.2011) (Gabriel, J., dissenting), concluded that the MMA "established a right to possess and use medical marijuana in the limited cireumstances described therein." I endorse this view. Paraphrasing the analysis could disserve the author and would needlessly lengthen this opinion. See also Emma S. Blumer, Comment, Beinor v. Industrial Claims Appeals Office, 57 N.Y.L. Sch. L.Rev. 205, 206 (2012/2013).
T56 To be lawful under the off-duty conduct statute, however, conduct need not rise to the level of a constitutional right. Hence, I briefly set forth the reasons why marijuana use compliant with the MMA is at least lawful.
@The MMA states, "A patient's medical use of marijuana, within the following limits, is lawful." Colo. Const. art. XVII, § 14(4)(a).
@The so-called Blue Book refers to the MMA in terms of "legally possess" and "legalize the medical use of." Colorado Legislative Council, Research Pub. No. 475-0, An Analysis of 2000 Ballot Proposals.
® Enabling legislation states that the MMA "sets forth the lawful limits on the medi*158cal use of marijuana." 406.3(1)(f), C.R.S.2012. § 18-18-
eA division of this court has recognized that under section 18-18-406(1), C.R.S. 2012, "a patient's medical use of marijuana within the limits set forth in the Amendment is deemed lawful under subsection (4)(a) of the Amendment." People v. Watkins, 2012 COA 15, ¶ 23, 282 P.3d 500.
57 Finally, unlike the trial court, I do not read Watkins as supporting dismissal of the off-duty conduct claim. Watkins dealt with probation conditions under section 18-1.3-204(1), C.R.9$.2012, which a court deems "reasonably necessary to ensure that the defendant will lead a law-abiding life." In contrast, the purpose of the off-duty conduct statute is to protect employees' autonomy in their off-the-job activities.
IIL. Conclusion
T 58 I would reverse the dismissal of plaintiff's off-duty conduct claim. Insofar as that dismissal stands affirmed, however, I concur in the majority's conclusion that defendant is not entitled to recover attorney fees, either below or on appeal.